EXHIBIT 10.33
AMENDMENT NO. 2 AND WAIVER TO STOCKHOLDERS AGREEMENT
          This AMENDMENT NO. 2 AND WAIVER TO STOCKHOLDERS AGREEMENT (this
“Amendment and Waiver”) is made and entered into this 3rd day of August 2009 by
and among TD AMERITRADE Holding Corporation (the “Company”), the stockholders of
the Company listed on the signature pages hereto under the heading “R Parties”
(collectively, the “R Parties”), The Toronto-Dominion Bank, a Canadian chartered
bank (“TD Bank”), and TD Discount Brokerage Holdings LLC, a Delaware limited
liability company and a direct, wholly-owned subsidiary of TD Bank (collectively
with TD Bank, “TD”). Capitalized terms used but not otherwise defined herein
shall have the meanings ascribed to them in the Stockholders Agreement (defined
below).
RECITALS
          WHEREAS, the parties hereto are parties to that certain Stockholders
Agreement, dated as of June 22, 2005, as amended by Amendment No. 1, dated
February 22, 2006 (the “Stockholders Agreement”);
          WHEREAS, TD waived of its right to designate one of its five TD
Directors for the purpose of allowing Joseph H. Moglia to remain on the Board as
Chairman pursuant to that certain waiver dated May 14, 2008 (“TD Waiver”) and is
desirous of having the TD Waiver terminated and regaining its fifth seat on the
Board as permitted under section 4.1(b)(ii) of the Stockholders Agreement;
          WHEREAS, the R Party Ownership Level was recently reduced to an amount
that decreased the number of R Directors from three to two directors, resulting
in the resignation of one R Director and a vacancy on the Board (“R Party
Vacancy”);
          WHEREAS, the parties to the Stockholders Agreement are desirous of
having Joseph H. Moglia fill the R Party Vacancy and terminate the TD Waiver;
and
          WHEREAS, in accordance with Section 6.4 of the Stockholders Agreement,
each of TD, the R Parties and the Company has approved this Amendment and
Waiver.
          NOW THERFORE, in consideration of the foregoing and of the covenants
and agreements contained herein, and for other good and valuable consideration,
the receipt and sufficiency of which is hereby acknowledged, and intending to be
legally bound thereby, the parties hereto agree as follows:
ARTICLE I
WAIVER AND REVOCATION
          SECTION 1.1. Waiver of Certain Provisions of Sections 4.1(f)(iii),
4.2(c) and 4.2(d). The parties agree that notwithstanding the last sentence of
Section 4.1(f)(iii), Section 4.2(c) and Section 4.2(d) to the contrary, the R
Party Vacancy on the Board, resulting from the resignation of Tom Ricketts
effective on February 20, 2009, will not be required to be filled by an Outside
Independent Director but instead will be filled by Joseph H. Moglia for so long
as he shall serve as chairman of the Board pursuant to the Employment Agreement,
dated as of May 14, 2008, between Mr. Moglia and the Company, as amended to date
(the “Employment Agreement”). It is agreed and understood that the application
of the last sentence of Section 4.1(f)(iii), Section 4.2(c) and 4.2(d) of the
Stockholders Agreement and Article VI(a)(ii) of the Restated Charter is waived
by the parties hereto to the extent necessary to permit the selection of Mr.
Moglia to fill the R Party Vacancy. The waiver agreed upon herein is limited to
the R Party Vacancy described herein and will not be deemed to amend or modify

 



--------------------------------------------------------------------------------



 



the terms of Sections 4.1(f)(iii), 4.2(c) or 4.2(d) for any vacancies
subsequently created that would otherwise be governed by these provisions. Any
vacancy created by the cessation of Mr. Moglia’s term as chairman of the Board
pursuant to the Employment Agreement for any reason shall be filled by an
Outside Independent Director in accordance with Section 4.2(c) of the
Stockholders Agreement (or, if applicable, by an R Director pursuant to
Section 4.1(f)(iv)).
          SECTION 1.2. Termination of TD Waiver. The Company hereby gives its
consent to the revocation and termination of the TD Waiver. Upon execution of
this Amendment and Waiver, the TD Waiver will be revoked and of no further force
or effect and TD will have the right to designate a director to fill its fifth
Board seat as provided for in Section 4.3(b) of the Stockholders Agreement,
which director shall be a Class I director.
ARTICLE II
AMENDMENT
          SECTION 2.1. Amendment of Section 4.1(b)(ii). The parties agree that
the parenthetical in Section 4.1(b)(ii) shall be deleted and the following
inserted in its stead: “(two of whom shall be a Class I Director, two of whom
shall be a Class II Director and one of whom shall be a Class III Director).”
ARTICLE III
MISCELLANEOUS
          SECTION 3.1. Section 4.1(f)(iv). In the event that under the terms of
Section 4.1(f)(iv) the R Directors are entitled to fill a third Board seat
during any time that Mr. Moglia serves as chairman of the Board pursuant to the
Employment Agreement, TD agrees to waive its right to designate one of its five
TD Directors to accommodate the continued service of Mr. Moglia as a director of
the Company, and TD shall cause one of its five designated TD Directors to
resign, effective as of the date that the third R Director’s term commences
pursuant to Section 4.1(f)(iv). This waiver by TD of its right to designate one
of its five TD Directors shall continue only so long as Mr. Moglia serves as
chairman of the Board pursuant to the Employment Agreement, and upon Mr. Moglia
ceasing to be chairman of the Board, the waiver will expire and TD will have the
right to designate the full number of TD Directors provided for in the
Stockholders Agreement.
          SECTION 3.2. Continued Effect of Original Agreement. As amended
hereby, the Stockholders Agreement is hereby ratified and confirmed and agreed
to by all of the hereto and thereto and continues in full force and effect. All
references in the Stockholders Agreement to the “Agreement” shall be read as
references to the Stockholders Agreement as amended by this Amendment and Waiver
and as it may be further amended, supplemented, restated or otherwise modified
from time to time.
          SECTION 3.3. Counterparts. This Amendment and Waiver may be executed
by facsimile in separate counterparts each of which shall be an original and all
of which taken together shall constitute one and the same agreement.
          SECTION 3.4. Governing Law. This Amendment and Waiver shall be
governed by and construed in accordance with the laws of the State of Delaware
(except to the extent that mandatory provisions of federal law are applicable),
without giving effect to the principles of conflicts of law, and shall be
binding upon the successors and assigns of the parties.
[signature page follows]

2



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have executed this Amendment and Waiver
as of the date set forth in the first paragraph hereof.

                      COMPANY:       R PARTIES:          
 
                    TD AMERITRADE HOLDING CORPORATION   /s/ J. JOE RICKETTS    
                              J. Joe Ricketts    
 
                   
By:
  /s/ FRED TOMCZYK                
 
                    Name: Fredric J. Tomczyk   /s/   MARLENE M. RICKETTS    
 
                    Title: Chief Executive Officer   Marlene M. Ricketts    
 
                    TD:   MARLENE M. RICKETTS 1994 DYNASTY TRUST    
 
                    THE TORONTO-DOMINION BANK        
 
          By:   /s/ J. PETER RICKETTS    
 
                                Name: J. Peter Ricketts     By:   /s/ RIAZ AHMED
      Title: Trustee    
 
                    Name: Riaz Ahmed             Title: EVP, Corporate
Development            
 
                    TD DISCOUNT BROKERAGE HOLDINGS LLC   J. JOE RICKETTS 1996
DYNASTY TRUST    
 
                   
By:
  /s/ FRANK TRIPODI       By:   /s/ J. PETER RICKETTS    
 
                    Name: Frank Tripodi   Name: J. Peter Ricketts     Title:
Vice President & Treasurer   Title: Trustee    

